 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CJ SOLUTIONS GROUP, INC.,                       Case No.: 19-CV-863-W-WVG
12                                      Plaintiff,
                                                     ORDER ON JOINT MOTION TO
13   v.                                              CONTINUE MANDATORY
                                                     SETTLEMENT CONFERENCE
14   TRAVELERS PROPERTY CASUALTY
     COMPANY OF AMERICA,
15
                                      Defendant.
16
17
           On August 19, 2019, this Court issued a Scheduling Order Regulating Discovery
18
     and Pre-Trial Proceedings in this matter (Doc. No. 5). In relevant part, the Order set a
19
     January 17, 2020 Mandatory Settlement Conference (“MSC”). Presently, just one week
20
     shy of the MSC, the Parties filed their January 9, 2020 Joint Motion to Continue the MSC
21
     Date (Doc. No. 10). The Joint Motion requests the continuance on the basis that a
22
     scheduling conflict prevents Defendant’s representative from personally appearing before
23
     the Court on January 17, 2020.
24
           Glaringly, the Joint Motion explains neither the reason for the Parties’ extreme
25
     delay in bringing their request to continue the MSC nor, relatedly, the date on which
26
     Defendant first learned that a scheduling conflict had arisen. Equally notable, the Joint
27
     Motion is silent as to what efforts, if any, Defendant made to make its representative
28

                                                1
                                                                                 19-CV-863-W-WVG
 1   available for the MSC after the scheduling conflict arose, to maintain compliance with
 2   the Court’s Scheduling Order. In themselves, these deficiencies warrant this Court’s
 3   denial of the Parties’ Joint Motion, as the Parties have failed to delineate what diligent
 4   efforts they have made to satisfy the good cause standard that governs their Joint Motion.
 5   Watson v. TruWest Credit Union, 2013 WL 12124608 *1 (S.D. Cal. June 28, 2013) (“the
 6   Rule 16 good cause standard focuses on the ‘reasonable diligence’ of the moving party”)
 7   (citing Noyes v. Kelly Servs., 477 F.3d 1163, 1174 n.6 (9th Cir. 2007)); see also Coleman
 8   v. Quaker Oats Co., 232 F.3d 1271, 1294-1295) (9th Cir. 2000) (noting that Rule 16(b)
 9   scheduling orders may be modified for good cause based primarily on the movant’s
10   diligence).
11         Given the above circumstances, the Joint Motion falls far short of meeting the
12   good cause standard under Federal Rule of Civil Procedure Rule 16. Nonetheless, the
13   Court recognizes that the absence of Defendant’s representative from the January 17,
14   2020 MSC will critically impair, if not altogether prevent, meaningful and productive
15   settlement discussions. Accordingly, the Court hereby GRANTS the Joint Motion and
16   hereby RESETS the MSC date to Thursday, February 27, 2020, at 9:00 A.M. All other
17   dates, as memorialized in the Court’s August 19, 2019 Scheduling Order, still stand.
18         IT IS SO ORDERED.
19   Dated: January 13, 2020
20
21
22
23
24
25
26
27
28

                                                2
                                                                                  19-CV-863-W-WVG
